DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9 as filed in a preliminary amendment on 5/27/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,8 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “in this manner undergoes cooking”. The scope of “in this manner” is unclear. 
Claim 8 recites, “wherein during the packaging step and after vacuum sealing the preparation method comprises a step of injecting carbon dioxide or nitrogen during which said gas is injected before sealing the pouch”. It is unclear whether how this step occurs after vacuum sealing, because the gas injection occurs before sealing the pouch. Appropriate correction is required.
Claim 3 recites, “wherein during the first preparation step the ingredients used are raw.” The broadest reasonable interpretation of the claim is that raw ingredients are subjected to an unspecified treatment during a preparation step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Kwait et al. (US 2008/0063758 Al) cited by the applicant in an IDS.
Regarding claim 1 and 5, Kwait discloses a method wherein food product comprising a baked food and “ingredients” that may be meat portions [0035] is produced with steps of preparing the ingredients, providing dough pieces that may be 
The dough pieces may comprise ferment and fermentation occurs within the impermeable pouch [0049].   The   contents  of the pouch  are cooked and cooled [0044].
Regarding claim 2, Kwait discloses that the food product may be frozen [0045] thereby inherently disclosing a freezing step as claimed.
Regarding claim 3, Kwait discloses deli  meats for  example that are generally uncooked [0035].
Regarding claim 4, using defrosted frozen dough in the method is considered an obvious modification of the prior art method, as frozen dough is known to be alternatively used in commercial baking.
Claims 6,7 and 9 are rejected under 35 USC 103 as being unpatentable over Kwait in view of Graf (US5,002,789 A).
Kwait discloses a method as claimed, but does not disclose a step of adding color. Kwait discloses a susceptor element in the packaging to achieve a characteristic brown color on bread surface, for example toasted brown markings [0071]. However, Graf discloses adding color that may be surface color or internal color to microwaveable compositions to achieve controlled coloring of microwaved products that is advantageous over susceptor use. One of ordinary skill in the art looking to make a microwaveable baked product with improved color characteristics would consider applying a color as in Graf to the surface of a baked product intended for cooking or reheating in a microwave to achieve a desired color effect with a reasonable expectation of success. 
Claim 8 is rejected under 35 USC 103 as being unpatentable over Kwait in view of Yuichi Tadano (JP59-106250A).
Regarding claim 8, Kwait discloses a step of injecting carbon dioxide or nitrogen in the packaging step. Kwait does not specifically disclose how the nitrogen gas or carbon dioxide gas is added.
Tadano (page 3 last paragraph) however discloses after the tray is filled with the flexible material from the opening of the sealing surface of the flexible material and fermented properly; carbon dioxide gas is sealed in the opening to form a hermetically sealed bread dough which completely seals that seal to prevent microbial contamination and improve storage life of the product.
As both Kwait and Tadano are directed to making fermented dough products in a sealed package, it would have been obvious to one of ordinary skill in the art to apply a method as in Tadano to a package in Kwait in adding a modifying atmosphere gas, with a reasonable expectation of success.
   Claims 1-9 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793